387 F.2d 951
UNITED STATES of Americav.James ROSSETTI, Carmine Rossetti, Carmine A. Yannucci,Joseph J. Graziosi, Jr., Costanzo Distaulo.James Rossetti, Appellant.UNITED STATES of Americav.James ROSSETTI, Carmine Rossetti, Carmine A. Yannucci,Joseph J. Graziosi, Jr., Costanzo Distaulo.Carmine Rossetti, Appellant.
Nos. 16486, 16487.
United States Court of Appeals Third Circuit.
Argued June 22, 1967.Decided Oct. 19, 1967.

Seymour Margulies, Levy, Lemken & Margulies, Jersey City, N.J.  (Robbins & Reger, Jersey City, N.J., on the brief), for appellants.
Donald Horowitz, Asst. U.S. Atty., Newark, N.J.  (David M. Satz, Jr., U.S. Atty., Newark, N.J., on the brief), for appellee.
Before BIGGS and KALODNER, Circuit Judges, and VAN DUSEN, District judge.
OPINION OF THE COURT
PER CURIAM.


1
The defendants, the Rossettis, pleaded guilty to indictments charging them with traveling in interstate commerce intending to promote an unlawful lottery in violation of 18 U.S.C. 1952.  At their sentencing the trial judge commented on certain aspects of the presentence reports which concerned him.  Carmine Rossetti was sentenced to four years imprisonment and James Rossetti to three years imprisonment.


2
The record discloses that the defendants' counsel was aware of the incidents in the reports to which the judge referred.  The record shows further that neither on the day of sentencing nor at any time prior thereto did the defendants request that they be furnished with the presentence reports.  They now contend that it is unfair and unconstitutional to impose sentences based on presentence reports, the contents of which were not disclosed to them.  They also complain that the sentences imposed were excessive.  Both contentions are answered contrary to the defendants' contentions by our ruling in United States v. Ginzburg (1967).


3
Accordingly, the judgments of sentence will be affirmed.